No. 04-99-00899-CR
Jason CROSS,
Appellant
v.
The STATE of Texas,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 95-CR-1772-W
Honorable Mary Roman, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	February 9, 2000
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to dismiss his appeal. The motion is granted, and this appeal is
dismissed. See Tex. R. App. P. 42.2(a).
								PER CURIAM
DO NOT PUBLISH